Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ROMAN CATHOLIC ARCHBISHOP
OF WASHINGTON, a corporation sole,

Plaintiff,
Civil Action No. 20-3625 (TNM)

Vv.

MURIEL BOWSER, et al.,

Defendants.

 

 

DECLARATION OF VERY REVEREND DANIEL B. CARSON

I, Very Reverend Daniel B. Carson, declare as follows:

1. I am over the age of 21 and competent to make this statement. I submit this
declaration in support of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary
Injunction in the above-captioned matter. I am a priest for the Archdiocese of Washington (the
“Archdiocese”), having been ordained in 2012. I am currently serving as the Archdiocese’s Vicar
General and the Moderator of the Curia, and I have served in these capacities since December
20, 2019.

2. The Vicar General and the Moderator of the Curia in a diocese/archdiocese are
both canonical positions appointed by decree of the Bishop/Archbishop. As Vicar General, I
assist the Archbishop in governing the Archdiocese and exercise his ordinary executive powers.

3. As the Moderator of the Curia, I coordinate the administrative duties of the
Archdiocese and oversee those who hold administrative office. I report directly to the

Archbishop of Washington, Cardinal Wilton Gregory.
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 2 of 17

4, As a priest of the Archdiocese and as its Vicar General and Moderator of the
Curia, I am very familiar with the Archdiocese’s mission and religious beliefs. I also am very
familiar with the Archdiocese’s Guidelines for the celebration of Mass and Holy Communion
during the COVID-19 pandemic, as well as the specific measures that our parishes have taken to
comply with these guidelines and ensure the safety of their parishioners. The facts set forth
herein are based on my personal knowledge and information available to me, and if I were called
upon to testify to them, I could and would competently do so.

5. The Archdiocese, formally known as the Roman Catholic Archbishop of
Washington, is a corporation sole established by an Act of Congress in 1948. The Archdiocese
obtains its 501(c)(3) non-profit status as a subordinate religious organization under a group
ruling maintained by the United States Conference of Catholic Bishops (I.R.S. Group Exemption
No. 0928). The Archdiocese exists to serve the approximately 655,000 Catholics in the District
and five surrounding Maryland counties.

6. Through its various ministries, the Archdiocese also meets the needs of the D.C.
community at large, both Catholic and non-Catholic, by performing various corporal and
spiritual works of mercy. These include providing, among other things, tuition assistance, food
assistance, housing and shelter, education, legal assistance, and healthcare. These programs and
ministries are all motivated by the Archdiocese’s Catholic faith, which is central to the
Archdiocese’s identity, mission, and purpose.

7. For example, the Archdiocese’s 91 Catholic schools serve 24,000 students in all
financial conditions, from all backgrounds, and of any or no faith. The Archdiocese awards
approximately $6 million in tuition assistance to students in need every year to ensure that the

Archdiocese’s schools are made available to as many of the District’s children as possible.
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 3 of 17

8. In addition to performing corporal and spiritual works of mercy, the
Archdiocese meets the religious needs of its community by providing opportunities to engage in
religious worship and ensuring the regular availability of Mass and the sacraments to all
Catholics living in and visiting the D.C. area.

The Importance of Attending Mass in Person

9. The Archdiocese is part of the Roman Catholic Church and thus shares the
Church’s sincere belief that “[t]he Sunday celebration of the Lord’s Day and his Eucharist is at
the heart of the Church’s life.” Catechism of the Catholic Church § 2177. For the Archdiocese,
the Mass is not only a gathering of people, but an action of the gathered people together with
Christ: “The celebration of Mass ... is the center of the whole of Christian life for the Church
both universal and local, as well as for each of the faithful individually. For in it is found the
high point both of the action by which God sanctifies the world in Christ and of the worship that
the human race offers to the Father, adoring him through Christ, the Son of God, in the Holy
Spirit.” General Instruction of the Roman Missal at 16.

10. Consistent with Church teaching and Holy Scripture, the Archdiocese holds the
sincere belief that these practices cannot be adequately replicated by remote means. Importantly,
congregants cannot participate in many practices and sacraments, such as partaking of the
Eucharist, except in person. The significance of in-person participation at Mass cannot be
overstated; indeed, the Eucharist is revered by Catholics as the “source and summit of the
Christian life.” Catechism of the Catholic Church § 1324 (quoting Lumen Gentium, The
Dogmatic Constitution of the Church (Nov. 21, 1964)). And, with limited exceptions, the

Eucharist is generally not available to most Catholics outside of the celebration of the Mass.
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 4 of 17

11. Consistent with the Catechism of the Catholic Church, the Archdiocese
understands that one “cannot pray at home as at church, where there is a great multitude, where
exclamations are cried out to God as from one great heart, and where there is something more:
the union of minds, the accord of souls, the bond of charity, the prayers of the priests.”
Catechism of the Catholic Church § 2179. Indeed, “[t]his practice of the Christian assembly
dates from the beginnings of the apostolic age” and is reflected in the Letter to the Hebrews,
which instructs the faithful “not to neglect to meet together.” Catechism of the Catholic Church
§ 2178 (quoting Hebrews 10:25).

12. Thus, consistent with Church teaching, the Archdiocese sincerely believes that
it has a religious duty to make the celebration of the Mass and the Eucharist available to its
parishioners to the greatest extent possible when it believes it can safely do so. As the Catechism
of the Catholic Church instructs, the Sunday celebration of the Eucharist is “to be observed as
the foremost holy day of obligation in the universal Church.” Catechism of the Catholic Church
§ 2177.

13. In addition to regular Sunday Masses, which occur every week, the Catholic
Church offers Mass and the Eucharist daily. Catholics also attend Mass on certain holy days of
obligation. See Code of Canon Law, Canon 1246, §2.

Holy Week and Easter

14. Among the Holy Days celebrated by the Church are Palm Sunday and Easter
Sunday, which mark the start and end of Holy Week. This year, Palm Sunday will take place on
March 28 and Easter on April 4.

15. Easter is the preeminent holy day of the Catholic liturgical year. According to

the Catechism of the Catholic Church, “Easter is not simply one feast among others, but the
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 5 of 17

‘Feast of feasts,’ the ‘Solemnity of solemnities.’” Catechism of the Catholic Church § 1169. The
Roman Missal further provides that “the sacred Paschal Triduum of the Passion and Resurrection
of the Lord shines forth as the high point of the entire liturgical year. Therefore the preeminence
that Sunday has in the week, the Solemnity of Easter has in the liturgical year.” Roman Missal,
Universal Norms on the Liturgical Year and the Calendar.

16. As further stated in the Roman Missal, the week leading up to Easter Sunday is
referred to as “Holy Week” and it begins on the Sunday before Easter, the Sixth Sunday of Lent,
which is also known as “Palm Sunday of the Passion of the Lord.” Holy Week is ordered to the
commemoration of Christ’s Passion, beginning with his Messianic entrance into Jerusalem on
Holy Thursday, followed by the commemoration of the passion and death of the Lord on Good
Friday, and then the Easter Vigil Mass on Saturday evening and Mass during the day on Easter
Sunday.

The Archdiocese’s Voluntary Safety Precautions in the Pandemic

17. When the COVID-19 pandemic first hit Washington, DC. in March 2020, in light
of the widespread uncertainty regarding this virus, the Archdiocese took a number of safety
precautions on its own initiative, out of concern for its flock and love for its neighbors. The
Archdiocese temporarily cancelled public Mass and it suspended the religious obligation to
attend Mass in person. The Archdiocese also shut down in-person education in its religious
schools, even though its educational ministries are central to its religious mission and to
thousands of the District’s children.

18. At the same time, recognizing the growing need in its communities, the
Archdiocese redoubled its efforts to serve the District’s most vulnerable residents, particularly

through Catholic Charities and the Archdiocese’s various parish ministries. For example, at the
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 6 of 17

height of the pandemic, Catholic Charities’ food pantry in Columbia Heights served 650 people a
week—more than sixteen times the number of people served before the COVID-19 crisis began.

19. In June 2020, after the District entered “Phase Two” of its reopening, the
Archdiocese resumed public Masses in full compliance with the Mayor’s Orders. Since then, the
Archdiocese has continued to fully comply with all government regulations and has gone above
and beyond such requirements in order to protect public health.

20. The Archdiocese reviewed current guidance from the World Health
Organization and the U.S. Centers for Disease Control and Prevention in crafting its health and
safety protocols. The Archdiocese also relied on the Road Map to Re-Opening our Catholic
Churches Safely, a document created by doctors at some of the nation’s top research hospitals
and universities and submitted to the U.S. Conference of Catholic Bishops.

21. Following the guidance from these scientific experts, the Archdiocese instituted
rigorous social distancing and hygiene measures for all in-person worship services. Among other
protocols, the Archdiocese reconfigured worship spaces to use every other pew and required 6
feet of space between individuals or groups who did not arrive together; mandated the use of
masks or face coverings during worship services; curtailed singing during worship services;
created indoor traffic plans and entry and exit plans to maintain social distancing before, during,
and after Mass—including during the distribution of Holy Communion; sanitized and disinfected
worship spaces after each liturgy; and encouraged the use of reservation systems for scheduling
attendance at each Mass.

22. For a typical Sunday Mass, parishioners gather in the church for less than one

hour. For a typical daily Mass, the service lasts less than thirty minutes.
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 7 of 17

The Track Record of Safe Worship at Mass

23. The Archdiocese’s extensive efforts to ensure the health and safety of its
parishioners have worked. Over the past nine months in which thousands of public Masses have
been celebrated in the District, and the Archdiocese is not aware of COVID-19 spreading among
members of the public attending Mass. This includes the Basilica of the Shrine of the
Immaculate Conception (“the Basilica”}—the largest Catholic Church in the United States—
which is not aware of any COVID-19 cases arising from its Masses.

24. Notably, Archdiocesan churches in Maryland have had the same success, even
though they have been celebrating public Masses for the past eight months without the rigid
limits imposed on churches in the District.

25. In my role as Vicar General, I engage in regular discussions with the Vicar
General of the Diocese of Arlington and have kept myself apprised of news reports on matters
relating to the pandemic and public Masses in that diocese. I understand that those diocesan
churches have also not experienced COVID-19 spreading among members of the public
attending Mass, despite the lack of any numerical caps or percentage-based limits on attendance.

26. Furthermore, the Archdiocese regularly communicates with at least five
neighboring dioceses (covering all of Maryland, Virginia, Delaware, and West Virginia) and is
unaware of any outbreaks occurring in Catholic churches in any of those jurisdictions—all of
which operate without hard caps and allow Masses without a 25% attendance limit.

The Effect of the District’s Limits on Mass Attendance

27. Under the District’s current rules, Masses are capped at the lesser of 25% room
capacity or 250 people. With these rules in place, it is impossible for the Archdiocese to avoid
turning away worshippers, especially on Holy Days. In December, January, and February, the

District’s restrictions on worship caused multiple Catholic churches in the District to reach the

7
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 8 of 17

maximum limit, for Ash Wednesday and regular Sunday Masses. Churches have had to resort to
using reservation systems and other means to control the number of Mass attendees. Catholic
churches in the District have also reached the maximum limit for funerals.

28. Attached as Exhibit A-1 is a true and correct copy of a chart produced by the
Archdiocese documenting the capacities of each parish in the District. As it demonstrates, half of
the Archdiocesan churches in the District can accommodate 500 or more worshippers. St.
Matthew’s Cathedral can accommodate 1,000 worshippers, and the “upper church” of the
Basilica can seat 3,000 worshippers under a ceiling that is at least 100 feet high. The interior
spans 129,912 square feet. Indeed, the Basilica’s capacity is so vast that it could fit the entire
Statute of Liberty laid end-to-end inside its walls.

29. Ordinarily, the Basilica would have an average total Mass attendance of
between 4,000 and 5,000 worshippers at its regular Saturday and Sunday Masses. On a typical
Easter prior to the pandemic, the Basilica would hold seven Masses that would fill the upper
church to the full capacity of 3,000 people, for a total of over 20,000 worshipers.

30. Under current conditions, the Archdiocese would open its Churches to hold
more than 25% capacity if it were allowed to do so. When churches in the Archdiocese follow all
necessary social-distancing guidelines (including those prescribed by the District), they typically
can be filled at roughly 30-40% capacity. For example, the Basilica could safely accommodate
more than 1,000 people in the upper church with at least six feet of social distancing between
families. Based on its experience, the Basilica expects that it would fill up to at least 1,000
people per Mass if it were allowed to do so during the upcoming Holy Week. As a result, the
250-person cap imposed by the District prevents at least 750 people who would otherwise attend

safe and socially-distanced worship services in the Basilica at each Mass. While the District’s
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 9 of 17

current rules have been in place, the Basilica has regularly filled up to the 250 limit and had to
turn away parishioners seeking to attend Mass even on ordinary Sundays.

31. The experience of churches in Maryland also confirms that Mass attendance
within the District would exceed 25% capacity if allowed. The Archdiocese itself has parishes in
both the District and in Maryland. On a state level, Maryland imposes only a 50% church
capacity limitation, with no hard numerical cap. Maryland parishes in areas with looser
restrictions generally have higher Mass attendance than the District. And most Maryland
counties within the Archdiocese have not imposed additional capacity restrictions. Where
allowed, Mass attendance in Maryland frequently exceeds 25% capacity.

32. Mass attendance also frequently exceeds 25% capacity at churches in
neighboring Arlington and Alexandria, which are not subject to any capacity limitations at all,
but instead must follow only masking and social-distancing requirements. See Va. 2d Amended
Executive Order No. 72 § II(B)(1), https://tinyurl.com/k5v652ft.

33. Despite these more permissive rules in other jurisdictions, the Archdiocese is
not aware of any greater level of spread of COVID-19 at Masses there compared to the District.

The Archdiocese’s Efforts to Resolve Its Objections with the District

34. For the past several months, the Archdiocese of Washington has diligently
endeavored to work with the government to allow for the safe reopening of churches. During the
District’s “Phase 1” in May and June, when all worship gatherings were prohibited, the
Archdiocese applied for a waiver for several parishes based on instructions it received from the
Mayor’s office. Those requests were denied.

35. During Phase 1, the Archdiocese also applied for a one-time waiver to host

ordinations at the Basilica of the National Shrine of the Immaculate Conception (the “Basilica”)
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 10 of 17

at no more than 10% occupancy on June 20—just days before the District entered Phase 2. That
request was also denied.

36. On October 22, after several months of COVID-free Masses in the District, the
Archdiocese again approached the government about removing the numerical cap on Mass
attendance, emphasizing the need for relief prior to Thanksgiving, Advent, and Christmas. As
indicated in our letter, the Archdiocese was aware of churches having to turn away the faithful
from Mass due to the 100-person caps in place at the time; certain parishes resorted to
reservation systems in order to avoid turning away worshippers at the door.

37. On October 29, City officials agreed to a conference call to hear the
Archdiocese’s concerns, and they pledged to get back to the Archdiocese quickly.

38. Despite multiple follow-up emails and calls from the Archdiocese, the
government gave no further response.

39. Instead, on November 23 (the Monday before Thanksgiving), Mayor Bowser
announced at a press conference that the cap on worshippers would be reduced from a maximum
of 100 people to 50, regardless of the size of the church.

AQ. In light of this reality, and given the Archdiocese’s successful track record, the
Archdiocese diligently sought relief from the 50-person cap from the moment it was issued. On
November 23, the Archdiocese called and emailed government officials but did not receive a
response. In the week that followed, the Archdiocese monitored the situation while awaiting a
response from the government. Meanwhile, it engaged counsel and began drafting a more formal
request for relief.

41. On December 7, after the Mayor issued further guidance and restrictions, the

Archdiocese reached out to the government again. It received no response. Therefore, that same

10
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 11 of 17

day, the Archdiocese sent a letter to the District formally asking for the numerical cap on
worship to be lifted in lieu of a percentage-based regulation that governs other activities, such as
indoor dining, shopping, and personal services. In making this request, the Archdiocese pointed
out that the Supreme Court has now confirmed that percentage-based limits are a less restrictive
alternative to numerical caps, rendering the City’s policy plainly illegal under RFRA and the
First Amendment.

42. In response, several City officials participated in a conference call with the
Archdiocese on December 10. On this call, the Archdiocese explained its position in detail,
including its safety and sanitation protocols, and again informed the District that the Archdiocese
was concerned about the prospect of having to turn away members of the faithful at Christmas
time due to the District’s hard caps. City officials did not indicate that Catholic Masses were
responsible for any known COVID spread and admitted that the Archdiocese has been
“conscientious.”

43. Despite the Archdiocese’s proven track record of safely conducting Mass with
safety and social-distancing protocols that effectively prevent viral transmission, the government
refused to remove the cap. The Archdiocese had no choice but to seek emergency judicial relief.
Accordingly, the Archdiocese filed a Motion for Temporary Restraining Order and Preliminary
Injunction on Monday, December 14, 2020.

44. Two days later, near midnight on December 16, the Mayor issued a new order
modifying the restrictions on worship. Under the new order, houses of worship may hold
services with the lesser of 250 people or 25% of the building’s capacity. Under the December 16
order, the same 250/25% limit was applied for the first time to “big box” retail stores. On

December 18, however, the Mayor issued another order removing all capacity restrictions from

1]
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 12 of 17

big-box stores, which are now instructed only to “make plans that provide for safe social
distancing between persons and limit occupancy to the extent necessary for safety.”

45. As case counts have declined throughout the nation, other jurisdictions have
loosened their restrictions on worship. I understand that all 50 states have now abandoned hard
numerical caps on attendance. In light of these developments, the Archdiocese approached the
District in the middle of February 2021 and requested that it loosen its restrictions in time to
allow more worshippers to attend Mass during Holy Week.

46. On February 18, the District told the Archdiocese that it would provide a
response on whether to loosen the restrictions by Wednesday, February 24.

47. On February 24, the District informed the Archdiocese through counsel that,
“On or about March 15, the District will reassess and determine what guidelines and limitations,
if any, to moderate (or begin moderating). We have not had a sufficient window to make this
assessment as of today, so the District declines to amend the Order or grant a waiver today.”

48. The District’s ongoing restrictions on indoor worship have the effect of barring
many Catholics from attending religious services, celebrating Mass, and receiving the
sacraments. Unless the restrictions are lifted or modified, the Archdiocese will be unable to
provide for the religious needs of its community. And, in order to have appropriate time to
properly implement any plan for increased capacity in time for the start of Holy Week, the
Archdiocese would benefit from having a ruling by March 25, 2021.

The Infeasibility of Making Mass More Widely Available Under the District’s Rules
49. Under the District’s rules, it would not be reasonably possible for the Archdiocese

to accommodate all of its parishioners by holding outdoor Masses or adding additional services.

12
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 13 of 17

50. There are religious and practical restraints on the number of Masses each parish
and church can offer on a given day. For example, canon law limits the number of Masses a
priest can celebrate each day. See Code of Canon Law 905. Currently, in the Archdiocese of
Washington, priests are authorized to say up to three Masses on Sundays or holy days if a
pastoral need requires it, and twice on weekdays for good reason. Most parishes in the
Archdiocese have only one or two priests.

51. In addition to the limited number of available priests, the Archdiocese only has
so many Deacons, staff, ushers, Eucharistic ministers, organists, and cantors available on a daily
or even weekly basis.

52. The Archdiocese’s public-health precautions place further practical constraints
on the number of Masses that can be offered, as each parish needs to allow time between Masses
to ensure parishioners exit the church in a socially distanced manner, to disinfect the pews and
other surface areas, and to air out the worship space and ensure proper ventilation.

53. Additional Masses would also impose substantial costs on parishes, which
would need to pay additional cleaning crews, staff, organists, and cantors, and acquire additional
liturgical items—such as candles and incense—and cleaning supplies for each Mass.

54. The Archdiocese sincerely believes that outdoor Masses are not an adequate
religious substitute to Masses celebrated within its churches. According to canon law, “[t]he
eucharistic celebration is to be carried out in a sacred place unless in a particular case necessity
requires otherwise.” Code of Canon Law 932, § 1. “Necessity” under canon law is to be
determined by the Ordinary of a diocese or archdiocese—here, the Archbishop of Washington.

55. The Archdiocese believes that God is truly and sacramentally present inside its

churches. “In the most blessed sacrament of the Eucharist ‘the body and blood, together with the

13
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 14 of 17

soul and divinity, of our Lord Jesus Christ and, therefore, the whole Christ is truly, really, and
substantially contained.’” Catechism of the Catholic Church § 1375. And it is within Catholic
churches that “the Eucharist is celebrated and reserved,” and thus “where is worshiped the
presence of the Son of God our Savior, offered for us on the sacrificial altar for the help and
consolation of the faithful.’” Catechism of the Catholic Church § 1181. “When the exercise of
religious liberty is not thwarted, Christians construct buildings for divine worship,” which “are
not simply gathering places but signify and make visible the Church living in this place, the
dwelling of God with men reconciled and united in Christ.” Catechism of the Catholic Church
§ 1180.

56. Additionally, the architecture and art of the Archdiocese’s churches are
specifically designed to raise the worshipper’s heart and mind to heaven, serving as a key aspect
of the liturgical experience. The Archdiocese sincerely believes that, because “Christian
iconography expresses in images the same Gospel message that Scripture communicates by
words,” Catechism of the Catholic Church § 1160, “the contemplation of sacred icons, united
with meditation on the Word of God and the singing of liturgical hymns, enters into the harmony
of the signs of celebration so that the mystery celebrated is imprinted in the heart’s memory and
is then expressed in the new life of the faithful.” Catechism of the Catholic Church § 1162.

57. The Archdiocese’s belief that churches are the proper space for celebrating
Mass has been shared by Catholics throughout history. In the fourth century, St. John
Chrysostom explained that, in entering the house of God, the faithful enter “a heavenly palace”
in which “peace reigns, and it is filled with inexpressible mysteries.” St. John Chrysostom,

Homily on Isaiah. He wrote that “the temple of God . . . snatches [people] away from worldly

14
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 15 of 17

affairs as from a storm, and gives them the capacity to stand and listen to God’s words in calm
and security.” St. John Chrysostom, Rebuke of the Absent.

58. In addition to the Archdiocese’s sincere religious beliefs, myriad practical
considerations make outdoor Masses a nonviable alternative for the Archdiocese.

59. As an initial matter, many of the Archdiocese’s churches do not have outdoor
space that could be used for worship. Thirteen parishes have no surface parking lot that could
potentially be used for an outdoor Mass, and many more have parking lots that are too small to
accommodate a socially distanced Mass with more than quarter of the building’s capacity or 250
worshippers. Even those parishes with sufficiently large parking lots would need to make
substantial investments to provide a moveable Altar, seating, and kneelers that could be used
outdoors for Mass, and to handle other logistics to make outdoor Masses work.

60. For the handful of parishes that have sufficient outdoor space for Mass, weather
presents further insurmountable difficulties for celebrating Masses outdoors. Cold or hot
temperatures will render it impossible for many elderly or young Catholics to attend Mass at all.
And the presence of rain, snow, ice, or strong winds could likewise endanger parishioners, as
well as the physical integrity of the Eucharistic hosts, which the Church regards as sacred.

61. Masses also occur throughout the day in the Archdiocese, both before sunrise
and long after sunset. Many parishes celebrate the Mass as early as 6:30 am or as late as
8:00 pm. These Masses could not be held outdoors without significant investments in outdoor
lighting equipment that the Archdiocese currently does not possess.

62. Furthermore, it would be exceedingly difficult, if not impossible in some of our
downtown settings, for most parishioners to hear prayers, readings, and homilies without the

benefit of the churches’ sound systems and acoustics. Moving Masses outdoors would require

15
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 16 of 17

the Archdiocese to make significant investments in outdoor sound systems that it does not
currently possess.

63. In addition, outdoor Masses would be deprived of the liturgical music that plays
an important role in the celebration of the Mass, particularly on Sundays and special feast days.
Most of the Archdiocese’s churches have organs that provide the liturgical music for each Mass,
which cannot be moved outdoors. And with the Archdiocese’s limiting singing during the
pandemic, this organ music has only become more important to the liturgy. Some parishes have
continued using individual cantors for liturgical singing, but much like the readings and prayers,
a single cantor’s songs would be difficult for parishioners to hear outdoors without the benefit of
a church’s sound system and acoustics.

64. Even with such sound systems, outdoor noise and other distractions would
significantly impair the solemnity of the Mass. This is especially true of Masses celebrated on
week days in busy commercial areas throughout the District. Such daily Masses would be forced
to compete with the sounds of rush hour, commuters passing by, construction, and other
disruptions.

65. Finally, the administrative and financial burden of planning, setting up, and
taking down daily outdoor Mass would be significant. Even if a parish were somehow able to
provide the space, seating, lighting, heating, shelter, and sound system necessary for outdoor
Mass, the parish would also need to acquire additional staff to set up and take down the Altar,
chairs, kneelers, lights, heaters, tents, and speakers, on a daily basis, as every parish in the

Archdiocese celebrates Mass at least once a day, if not more often.

16
Case 1:20-cv-03625-TNM Document 33-3 Filed 03/05/21 Page 17 of 17

I declare under penalty of perjury that the foregoing is true and correct.

Very Reverend Daniel B. Carson

Executed March 5, 2021.

17
